DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-20, drawn to a bioreactor, the bioreactor comprising: a bioreactor chamber; a first groove attached to the bioreactor chamber; a second groove removably attached to the bioreactor chamber; a first bar and a second bar removably inserted into the first groove and the second groove respectively, so that the second groove is capable of sliding back and forth along a direction perpendicular to the first groove.
Group II, claims 21-27, drawn to a separate bioreactor and complimentary reseeding chamber system, comprising 13the bioreactor, which comprises a bioreactor chamber; a first groove attached to the bioreactor chamber; a second groove removably attached to the bioreactor chamber; a first bar and a second bar removably inserted into the first groove and the second groove respectively, so that the second groove is capable of sliding back and forth along a direction perpendicular to the first groove, further comprising at least a crossbar attached to 
Group III, claims 28-30, drawn to an integrated bioreactor and reseeding chamber system, comprising the bioreactor, which comprises a bioreactor chamber; a first groove attached to the bioreactor chamber; a second groove removably attached to the bioreactor chamber; a first bar and a second bar removably inserted into the first groove and the second groove respectively, so that the second groove is capable of sliding back and forth along a direction perpendicular to the first groove, further comprising at least a crossbar attached to the first bar and the second bar to form a crossbar-bars construct; wherein the bioreactor chamber comprises dividers attached to a bottom of the bioreactor chamber.
Group IV, claims 31-37, drawn to numerous methods of seeding cells onto a scaffold using a bioreactor, the bioreactor comprising: a bioreactor chamber; a first groove attached to the bioreactor chamber; a second groove removably attached to the bioreactor chamber; a first bar and a second bar removably inserted into the first groove and the second groove respectively, so that the second groove is capable of sliding back and forth along a direction perpendicular to the first groove.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III, and IV lack unity of invention because even though the inventions of these groups require the technical feature of a bioreactor, the bioreactor comprising: a bioreactor chamber; a first groove attached to the bioreactor chamber; a second groove removably attached to the bioreactor chamber; a first  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kurpinski (“Mechanical Stimulation of Stem Cells Using Cyclic Uniaxial Strain”, J. Visualized Exp. 6 (2007)).
Regarding the above technical feature, Kurpinski discloses a bioreactor (Abstract), comprising: a bioreactor chamber (Protocol section, “chambers”); a first groove (video, at 7:30 to 7:35, and Screenshot 1) attached to the bioreactor chamber (video, at 13:20 to 15:00, using screws, and Screenshot 2) a second groove (video, at 7:25 to 7:30, and Screenshot 3) removably attached (video 13:20 to 15:00, and Screenshot 4) to the bioreactor chamber (Protocol section, “chambers”); a first bar (“gasket”, video, at 9:30 to 10:50, and Screenshot 5) and a second bar (“gasket” video, at 10:50 to 11:50, and Screenshot 6) removably inserted (video, 9:30 to 11:50, and Screenshot 7) into the first groove (video, at 7:30 to 7:35, and Screenshot 1) and the second groove (video, at 7:25 to 7:30, and Screenshot 3) respectively, wherein the second groove (video, at 7:25 to 7:30, and Screenshot 3) is capable of sliding back and forth along a direction perpendicular to the first groove (video, 15:00 to 15:20, and Screenshots 8 and 9).
Regarding the limitation “a second groove removably attached to the bioreactor chamber”, Kurpinski discloses that the second groove is attached to the bioreactor chamber via a membrane attached to first groove, which is in turn attached to bioreactor chamber (video, 13:20 to 15:00, using screws, and Screenshot 2). However, assuming arguendo that Kurpinski does not disclose a second groove removably attached to the bioreactor chamber, absent unexpected results, making the parts separable would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(C).

However, assuming arguendo that Kurpinski does not disclose a first bar and a second bar removably inserted into the first groove and the second groove, absent unexpected results, making the parts separable would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(V)(C). In addition, it would have been obvious to one skilled in the art before the effective filing date to modify the bars and grooves of Kurpinski’s invention to be capable of being removed from each other in order to wash, sterilize via ultraviolet light (Steps of “Day 0 – Sterilization before day of experiment” under Protocol), and autoclave them (First step of “Day 1 – Assembly of stretch chambers” under Protocol).

    PNG
    media_image1.png
    365
    460
    media_image1.png
    Greyscale

Screenshot 1: a first groove



    PNG
    media_image2.png
    854
    1160
    media_image2.png
    Greyscale

Screenshot 2: attached to the bioreactor chamber

    PNG
    media_image3.png
    793
    622
    media_image3.png
    Greyscale
 
Screenshot 3: a second groove

    PNG
    media_image4.png
    985
    1208
    media_image4.png
    Greyscale

Screenshot 4: removably attached (via clear membrane and first groove)

    PNG
    media_image5.png
    312
    219
    media_image5.png
    Greyscale

Screenshot 5: a first and second bar in the first and second groove, respectively

    PNG
    media_image6.png
    236
    255
    media_image6.png
    Greyscale

Screenshot 6: a second bar in the second groove, by itself

    PNG
    media_image7.png
    340
    281
    media_image7.png
    Greyscale

Screenshot 7: a first bar and second bar removably inserted

    PNG
    media_image8.png
    798
    770
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    796
    743
    media_image9.png
    Greyscale

Screenshots 8 and 9: sliding back and forth
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807.  The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799



/GAUTAM PRAKASH/
Primary Examiner
Art Unit 1799